 

 

AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

UNITED STATES DISTRICT Co
SOUTHERN DISTRICT OF CALIFORNIA & :

 

 

 

AMENDED JUDG
UNITED STATES OF AMERICA CASE
Vv. (For Offenses Committed On or After Noveinber i; 1987)
ELLA LOUISE s ANDERS (2) Case Number: 08CRi895 MMM
William Winfield Brown
; . Defendant’s Attomey

USM Number 09885298

hd Post Judgment Agreement

THE DEFENDANT:

EX] pleaded guilty to count(s) ©ONE OF INDICTMENT.

L] was found guilty on count(s)

 

after a plea of not guilty,
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

Count
Title & Section Nature of Offense : . Number(s)
18:2332a Conspiracy to Use a Weapon of Mass Destruction 1
‘The defendant is sentenced as provided in pages 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984,
[| The defendant has been found not guilty on count(s)
Count(s) REMAINING . are dismissed on the motion of the United States.

Assessment : $100.00

O IVTA Assossment*: $

*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22,

x] No fine [] Forfeiture pursuant to order filed 7 ' , included herein.

IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. H ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant’s economic circumstances.

September 12, 2019

Date of Imposition of Sentence
mm expel 1) Me ous
Ma

HON. M. et McKeown!MasterListDistrictJudges|]
UNITED STATES CIRCUIT JUDGE

 
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 

 

DEFENDANT: ELLA LOUISE SANDERS (2) Judgment - Page 2 of 2
CASE NUMBER: 08CR1895 MMM —

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
TIME SERVED (120 MONTHS}

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:

OO

_ The defendant is remanded to the custody of the United States Marshal.

[] The defendant must surrender to the United States Marshal for this district:
LI] at. A.M. on

 

O) as notified by the United States Marshal.

The defendant must surrender for service of sentence at the i institution designated by the Bureau of
Prisons: ‘

[] on or before
[1 as notified by the United States Marshal.
O asnotified by the Probation or Pretrial Services Office.

RETURN
Thave executed this judgment as follows:

Defendant delivered on , to

 

at , with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

 

| By | DEPUTY UNITED STATES MARSHAL

-08CR1895 MMM
